           Case 1:17-vv-01808-UNJ Document 27 Filed 10/24/18 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1808V
                                    Filed: September 21, 2018
                                          UNPUBLISHED


    BRUCE FEDEWA,
                                                              Special Processing Unit (SPU);
                         Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                        Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On November 17, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that that he suffered Guillain-Barre Syndrome
(“GBS”), an injury listed on the Vaccine Injury Table, as a result of his October 10, 2016
influenza (“flu”) vaccination. See Petition at 1-5. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:17-vv-01808-UNJ Document 27 Filed 10/24/18 Page 2 of 2



      On September 17, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that


        [m]edical personnel at the Division of Injury Compensation Programs,
        Department of Health and Human Services (“DICP”), have reviewed the
        petition and medical records filed in this case and they have concluded
        that petitioner suffered GBS following a flu vaccine within the Table time
        period, and there is not a preponderance of the medical evidence that
        petitioner’s GBS was due to a factor unrelated to the vaccination. See 42
        C.F.R. § 100.3(a); 42 U.S.C. § 300aa-13(a)(1). The claim also meets the
        statutory severity requirements because petitioner experienced sequelae
        of his GBS for more than six months. See 42 U.S.C. § 300aa-
        11(c)(1)(D)(i). Therefore, based on the record as it now stands,
        compensation is appropriate, as petitioner has satisfied all legal
        prerequisites for compensation under the Act.
Id. at 4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
